Detailed Action
The present office action is in response to the application filed August 23, 2021. 
Claims 1-13 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1,2,5,6,7,8,10,11,12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1,1,1,4,9,10,11,12,13] of copending Application No. 17/409221] (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are taught or suggested by the co-pending claims. 
Claim 1,2,4,5,6,8,9,10,11,12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,1,1,1,5,9,10,11,12,13   of copending Application No. 17/409352 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are taught or suggested by the co-pending claims. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the classification space” in the claim body.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the distribution of the classification space” in the claim body.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the distribution calculation results” in the claim body.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Koutyrine” (US PG Pub 2013/0091488) in view of “Rayapati” (US PG Pub 2021/0200515). 

Regarding Claim 1, Koutyrine teaches: 
1. A computer-implemented method for automatic derivation of attributes of software engineering artifacts, which attributes arise from technical boundary condition of products or services, the method comprising: deducing technical requirements based on classifications of the technical boundary conditions; (See e.g. Fig. 3, 310-302,302a-c, ¶¶44-47 Koutyrine teaches determining boundary conditions associated with specific technical requirements relevant to a use case applied to a particular software component to be checked)

of the artifacts to engineering disciplines and concerns. (See e.g. Fig. 3, 310-302,302a-c, ¶¶44-47 Koutyrine teaches determining boundary conditions associated with specific technical requirements relevant to a use case applied to a particular software component to be checked) [Here, Koutyrine does not teach a specific process of mapping the technical requirements 302 to given disciplines but teaches that the are associated with those disciplines, and would be obvious to combine the classification mapping techniques in Rayapati described below]. 

Koutyrine does not teach but Rayapati teaches: 
and mapping the deduced technical requirements (See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to combine the teachings of Koutyrine and Rayapati as each is directed to software requirement analysis and Rayapati recognized (¶5) “be desirable to use deep learning models to extract software development requirements, and the context for such requirements, from the unstructured sources of information.”
Claim 13 is rejected on the same basis as claim 1 above. 

Regarding Claim 8, Koutyrine teaches: 
8. A computer system for automatic derivation of software engineering artifacts, the system comprising: a first subsystem including: a classifier software component for the classification of the technical boundary conditions; (See e.g. Fig. 3, 310-302,302a-c, ¶¶44-47 Koutyrine teaches determining boundary conditions associated with specific technical requirements relevant to a use case applied to a particular software component to be checked) a calculation software component for the deduction of the technical requirements; (See e.g. Fig. 3, 310-302,302a-c, ¶¶44-47 Koutyrine teaches determining boundary conditions associated with specific technical requirements relevant to a use case applied to a particular software component to be checked

a mapping software component for mapping the technical requirements to engineering artifacts; (See e.g. Fig. 3, 308 perspective 310-302,302a-c, ¶¶44-47 Koutyrine teaches determining boundary conditions associated with specific technical requirements relevant to a use case applied to a particular software component to be checked) an I/O-component for receiving the technical boundary conditions data and for providing the calculation results; (See e.g. ¶42 teaching the Input output devices used in conjunction with the process of fig. 3) 

Koutyrine does not teach but Rayapati teaches: 
and a storage component;  (See Rayapati ¶106 describing database for storing requriements, scoring information etc) 

and a second subsystem providing a distribution calculator software component for the distribution of the classifications. (See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to combine the teachings of Koutyrine and Rayapati as each is directed to software requirement analysis and Rayapati recognized (¶5) “be desirable to use deep learning models to extract software development requirements, and the context for such requirements, from the unstructured sources of information.”



Regarding the dependent claims, Koutyrine and Rayapati further teach: 

2. A computer-implemented method according to Claim 1, further comprising mapping the calculated engineering artifacts to responsibilities. (See Koutyrine Fig. 3 described above, including discplines of 302a-c, where applicant’s specification describes responsibilities as including discplines). 

3. A computer-implemented method according to Claim 1, further comprising evaluating the mapping results based on software metrics. (See 309, Fig. 3 of Rayapati described above)  In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to combine the teachings of Koutyrine and Rayapati as each is directed to software requirement analysis and Rayapati recognized (¶5) “be desirable to use deep learning models to extract software development requirements, and the context for such requirements, from the unstructured sources of information.”


4. A computer-implemented method according to Claim 1, further comprising adapting the classification of the technical boundary conditions based on the evaluation results in iterations. (See iterative processing of Kouytrine in ¶14) 

5. A computer-implemented method according to claim 1, further comprising calculating a distribution of the classification space. (See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification)

6. A computer-implemented method according to Claim 5, wherein the distribution calculation of the classification space is based on a calculation of a single selection in technical boundary taxa and/or a calculation of distribution and quartiles. (See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification; here based on a single-selection of classification categories as described in ¶¶38-39)

7. A computer-implemented method according to claim 1, further comprising storing and evaluating the distribution calculation results for further subjecting the calculation results to a metric based ranking. (See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification; where ¶39 teaches classifying based on the highest confidence score)


9. A computer system according to Claim 8, wherein the distribution calculator software component for the distribution of the classifications provides a calculation of single- selection combinations and/or a calculation of distribution and quartiles. See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification; here based on a single-selection of classification categories as described in ¶¶38-39)

10. A computer system according to claim 8, wherein the storage component comprises a data base containing relevant data for the mapping processes. (See Rayapati ¶106 describing database for storing requriements, scoring information etc)

11. A computer system according to claim 8, wherein the distribution calculator software component has access to the storage component for storing the calculation results. (See Rayapati ¶106 describing database for storing requriements, scoring information etc)

12. A computer system according to claim 8, wherein the first subsystem comprises an evaluation software component for subjecting the calculation results to a metric based ranking.  (See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification; where ¶39 teaches classifying based on the highest confidence score)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art in the attached PTO-892 Form includes prior art relevant to applicant’s disclosure regarding requirement mapping and classification systems.
.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
7/1/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191